Exhibit 10.4

 

SUPERMEDIA INC.

 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

<<Full Name>>

Grantee

 

Date of Award:

 

March 12, 2010

Number of Shares:

 

1,843

General Vesting Schedule/Restricted Period:

 

100% vested on December 31, 2010

 

AWARD OF RESTRICTED STOCK

 


1.                                      GRANT OF RESTRICTED STOCK AWARD. 
SUPERMEDIA INC., A DELAWARE CORPORATION (THE “COMPANY”), PURSUANT TO THE
SUPERMEDIA INC. 2009 LONG-TERM INCENTIVE PLAN (THE “PLAN”), HEREBY AWARDS TO
YOU, THE ABOVE-NAMED GRANTEE, EFFECTIVE AS OF THE DATE OF AWARD SET FORTH ABOVE
(THE “DATE OF AWARD”), THAT NUMBER OF SHARES (THE “SHARES”) OF THE COMPANY’S
STOCK, SET FORTH ABOVE AS RESTRICTED STOCK ON THE FOLLOWING TERMS AND
CONDITIONS:


 

During the Restricted Period, the Shares of Restricted Stock will be evidenced
by entries in the stock register of the Company reflecting that such Shares of
Restricted Stock have been issued in your name.  For purposes of this Agreement,
the term “Restricted Period” means the period designated by the Committee during
which the Shares may not be sold, assigned, transferred, pledged, or otherwise
encumbered.

 

The Shares that are awarded hereby to you as Restricted Stock shall be subject
to the prohibitions and restrictions set forth herein with respect to the sale
or other disposition of such Shares and the obligation to forfeit and surrender
such Shares to the Company (the “Forfeiture Restrictions”).  The Restricted
Period and all Forfeiture Restrictions on the Restricted Stock covered hereby
shall lapse as to those Shares when the Shares become vested and you meet all
other terms and conditions of this Agreement.

 


2.                                      TERMINATION OF MEMBERSHIP/CHANGE IN
CONTROL.  THE FOLLOWING PROVISIONS WILL APPLY IN THE EVENT YOU CEASE TO BE A
MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”), OR A CHANGE IN
CONTROL OF THE COMPANY OCCURS, BEFORE DECEMBER 31, 2010 (THE “VESTING DATE”)
UNDER THE AGREEMENT:


 


2.1           TERMINATION GENERALLY.  EXCEPT AS SPECIFIED IN SECTION 2.2 BELOW,
IF YOU CEASE TO BE A MEMBER OF THE BOARD BEFORE THE VESTING DATE, THE FORFEITURE
RESTRICTIONS THEN APPLICABLE TO THE SHARES OF RESTRICTED STOCK NOT LAPSE AND THE
NUMBER OF SHARES OF RESTRICTED STOCK THEN SUBJECT TO THE FORFEITURE RESTRICTIONS
SHALL BE FORFEITED TO THE COMPANY ON THE DATE YOU CEASE TO BE A MEMBER OF THE
BOARD.


 


2.2           CHANGE IN CONTROL.  IF A CHANGE IN CONTROL OF THE COMPANY OCCURS
ON OR BEFORE THE VESTING DATE WHILE YOU ARE AN ACTIVE MEMBER OF THE BOARD, THEN
ALL REMAINING FORFEITURE RESTRICTIONS SHALL IMMEDIATELY LAPSE ON THE EFFECTIVE
DATE OF THE CHANGE IN CONTROL OF THE COMPANY.


 


3.                                      NONTRANSFERABILITY.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY AND EXCEPT AS SPECIFIED BELOW, THE
SHARES OF RESTRICTED STOCK AWARDED TO YOU UNDER THIS AGREEMENT SHALL NOT BE
TRANSFERABLE OR ASSIGNABLE BY YOU OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION TO THE EXTENT THEN SUBJECT TO FORFEITURE RESTRICTIONS.  YOU MAY
TRANSFER THE SHARES TO (A) A MEMBER OR MEMBERS OF

 

--------------------------------------------------------------------------------



 


YOUR IMMEDIATE FAMILY, (B) TO A REVOCABLE LIVING TRUST ESTABLISHED EXCLUSIVELY
FOR YOU OR YOU AND YOUR SPOUSE, (C) A TRUST UNDER WHICH YOUR IMMEDIATE FAMILY
MEMBERS ARE THE ONLY BENEFICIARIES OR (D) A PARTNERSHIP OF WHICH YOUR IMMEDIATE
FAMILY MEMBERS ARE THE ONLY PARTNERS.  FOR THIS PURPOSE, “IMMEDIATE FAMILY”
MEANS YOUR SPOUSE, CHILDREN, STEPCHILDREN, GRANDCHILDREN, PARENTS, GRANDPARENTS,
SIBLINGS (INCLUDING HALF BROTHERS AND SISTERS), AND INDIVIDUALS WHO ARE FAMILY
MEMBERS BY ADOPTION.


 

The terms applicable to the assigned Shares shall be the same as those in effect
for the Shares immediately prior to such assignment and shall be set forth in
such documents to be executed by the assignee as the Committee may deem
appropriate.  You may also designate one or more persons as the beneficiary or
beneficiaries of your Shares of Restricted Stock under the Plan, and those
Shares shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon your death while holding those Shares.
Such beneficiary or beneficiaries shall take the transferred Shares of
Restricted Stock subject to all the terms and conditions of the Agreement.
Except for the limited transferability provided by the foregoing, outstanding
Shares of Restricted Stock under the Plan shall not be assignable or
transferable to the extent then subject to Forfeiture Restrictions.

 

None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in the Agreement or your transfer of the Shares of Restricted Stock. 
It is your sole responsibility to seek advice from your own tax advisors
concerning those tax consequences.  You are entitled to rely upon only the tax
advice of your own tax advisors.

 


4.                                      SALE OF SECURITIES.  SHARES AWARDED
HEREBY THAT ARE NO LONGER SUBJECT TO FORFEITURE RESTRICTIONS MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF IN ANY MANNER THAT WOULD CONSTITUTE A VIOLATION OF ANY
APPLICABLE FEDERAL OR STATE SECURITIES LAWS.  YOU ALSO AGREE THAT (A) THE
COMPANY MAY REFUSE TO CAUSE THE TRANSFER OF THE SHARES TO BE REGISTERED ON THE
STOCK REGISTER OF THE COMPANY IF SUCH PROPOSED TRANSFER WOULD IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY CONSTITUTE A VIOLATION OF ANY APPLICABLE
FEDERAL OR STATE SECURITIES LAW AND (B) THE COMPANY MAY GIVE RELATED
INSTRUCTIONS TO THE TRANSFER AGENT, IF ANY, TO STOP REGISTRATION OF THE TRANSFER
OF THE SHARES.


 


5.                                      CAPITAL ADJUSTMENTS AND
REORGANIZATIONS.  THE EXISTENCE OF THE SHARES OF RESTRICTED STOCK SHALL NOT
AFFECT IN ANY WAY THE RIGHT OR POWER OF THE COMPANY OR ANY COMPANY THE STOCK OF
WHICH IS AWARDED PURSUANT TO THIS AGREEMENT TO MAKE OR AUTHORIZE ANY ADJUSTMENT,
RECAPITALIZATION, REORGANIZATION OR OTHER CHANGE IN ITS CAPITAL STRUCTURE OR ITS
BUSINESS, ENGAGE IN ANY MERGER OR CONSOLIDATION, ISSUE ANY DEBT OR EQUITY
SECURITIES, DISSOLVE OR LIQUIDATE, OR SELL, LEASE, EXCHANGE OR OTHERWISE DISPOSE
OF ALL OR ANY PART OF ITS ASSETS OR BUSINESS, OR ENGAGE IN ANY OTHER CORPORATE
ACT OR PROCEEDING.


 


6.                                      RIGHTS REGARDING DISTRIBUTIONS MADE BY
THE COMPANY DURING THE RESTRICTED PERIOD.  DURING THE RESTRICTED PERIOD, (A) ANY
SECURITIES OF THE COMPANY DISTRIBUTED BY THE COMPANY IN RESPECT OF THE SHARES OF
RESTRICTED STOCK WILL BE EVIDENCED BY ENTRIES IN THE APPROPRIATE SECURITIES
REGISTER OF THE COMPANY REFLECTING THAT SUCH SECURITIES OF THE COMPANY, IF ANY,
HAVE BEEN ISSUED IN YOUR NAME (THE “RETAINED COMPANY SECURITIES”) AND (B) ANY
SECURITIES OF ANY COMPANY OTHER THAN THE COMPANY OR ANY OTHER PROPERTY (OTHER
THAN REGULAR CASH DIVIDENDS) DISTRIBUTED BY THE COMPANY IN RESPECT OF THE SHARES
OF RESTRICTED STOCK WILL BE EVIDENCED IN YOUR NAME BY SUCH CERTIFICATES OR IN
SUCH OTHER MANNER AS THE COMPANY DETERMINES (THE “RETAINED OTHER SECURITIES AND
PROPERTY”) AND MAY BEAR A RESTRICTIVE LEGEND TO THE EFFECT THAT OWNERSHIP OF
SUCH RETAINED OTHER SECURITIES AND PROPERTY AND THE ENJOYMENT OF ALL RIGHTS
APPURTENANT THERETO, ARE SUBJECT TO THE RESTRICTIONS, TERMS, AND CONDITIONS
PROVIDED IN THE PLAN AND THIS AGREEMENT.  THE RETAINED COMPANY SECURITIES AND
THE RETAINED OTHER SECURITIES AND PROPERTY (COLLECTIVELY, THE “RETAINED
DISTRIBUTIONS”)

 

2

--------------------------------------------------------------------------------



 


SHALL BE SUBJECT TO THE SAME RESTRICTIONS, TERMS AND CONDITIONS AS ARE
APPLICABLE TO THE SHARES OF RESTRICTED STOCK.


 


7.                                      RIGHTS WITH RESPECT TO SHARES OF
RESTRICTED STOCK AND RETAINED DISTRIBUTIONS DURING RESTRICTED PERIOD.  YOU SHALL
HAVE THE RIGHT TO VOTE THE SHARES OF RESTRICTED STOCK AWARDED TO YOU AND TO
RECEIVE AND RETAIN ALL REGULAR CASH DIVIDENDS (WHICH WILL BE PAID CURRENTLY AND
IN NO CASE LATER THAN THE END OF THE CALENDAR YEAR IN WHICH THE DIVIDENDS ARE
PAID TO THE HOLDERS OF THE STOCK OR, IF LATER, THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE DATE THE DIVIDENDS ARE PAID TO THE HOLDERS OF THE STOCK), AND TO
EXERCISE ALL OTHER RIGHTS, POWERS AND PRIVILEGES OF A HOLDER OF THE STOCK, WITH
RESPECT TO SUCH SHARES OF RESTRICTED STOCK, WITH THE EXCEPTION THAT (A) YOU
SHALL NOT BE ENTITLED TO HAVE CUSTODY OF SUCH SHARES OF RESTRICTED STOCK UNTIL
THE FORFEITURE RESTRICTIONS APPLICABLE THERETO SHALL HAVE LAPSED, (B) THE
COMPANY SHALL RETAIN CUSTODY OF ALL RETAINED DISTRIBUTIONS MADE OR DECLARED WITH
RESPECT TO THE SHARES OF RESTRICTED STOCK UNTIL SUCH TIME, IF EVER, AS THE
FORFEITURE RESTRICTIONS APPLICABLE TO THE SHARES OF RESTRICTED STOCK WITH
RESPECT TO WHICH SUCH RETAINED DISTRIBUTIONS SHALL HAVE BEEN MADE, PAID, OR
DECLARED SHALL HAVE LAPSED, AND SUCH RETAINED DISTRIBUTIONS SHALL NOT BEAR
INTEREST OR BE SEGREGATED IN SEPARATE ACCOUNTS AND (C) YOU MAY NOT SELL, ASSIGN,
TRANSFER, PLEDGE, EXCHANGE, ENCUMBER, OR DISPOSE OF THE SHARES OF RESTRICTED
STOCK OR ANY RETAINED DISTRIBUTIONS DURING THE RESTRICTED PERIOD.  DURING THE
RESTRICTED PERIOD, THE COMPANY MAY, IN ITS SOLE DISCRETION, ISSUE CERTIFICATES
FOR SOME OR ALL OF THE SHARES OF RESTRICTED STOCK, IN WHICH CASE ALL SUCH
CERTIFICATES SHALL BE DELIVERED TO THE CORPORATE SECRETARY OF THE COMPANY OR TO
SUCH OTHER DEPOSITORY AS MAY BE DESIGNATED BY THE COMMITTEE AS A DEPOSITORY FOR
SAFEKEEPING UNTIL THE FORFEITURE OF SUCH SHARES OF RESTRICTED STOCK OCCURS OR
THE FORFEITURE RESTRICTIONS LAPSE.  WHEN REQUESTED BY THE COMPANY, YOU SHALL
EXECUTE SUCH STOCK POWERS OR OTHER INSTRUMENTS OF ASSIGNMENT AS THE COMPANY
REQUESTS RELATING TO TRANSFER TO THE COMPANY OF ALL OR ANY PORTION OF SUCH
SHARES OF RESTRICTED STOCK AND ANY RETAINED DISTRIBUTIONS THAT ARE FORFEITED IN
ACCORDANCE WITH THE PLAN AND THIS AGREEMENT.


 


8.                                      SECURITIES ACT LEGEND.  IF YOU ARE AN
OFFICER OR AFFILIATE OF THE COMPANY UNDER THE SECURITIES ACT OF 1933, YOU
CONSENT TO THE PLACING ON ANY CERTIFICATE FOR THE SHARES OF AN APPROPRIATE
LEGEND RESTRICTING RESALE OR OTHER TRANSFER OF THE SHARES EXCEPT IN ACCORDANCE
WITH SUCH ACT AND ALL APPLICABLE RULES THEREUNDER.


 


9.                                      REGISTRATION.  THE SHARES THAT MAY BE
ISSUED UNDER THE PLAN ARE REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
UNDER A REGISTRATION STATEMENT ON FORM S-8.


 


10.                               LIMIT OF LIABILITY.  UNDER NO CIRCUMSTANCES
WILL THE COMPANY OR ANY AFFILIATE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES (INCLUDING LOST PROFITS) OF ANY FORM INCURRED
BY ANY PERSON, WHETHER OR NOT FORESEEABLE AND REGARDLESS OF THE FORM OF THE ACT
IN WHICH SUCH A CLAIM MAY BE BROUGHT, WITH RESPECT TO THE PLAN.


 


11.                               MISCELLANEOUS.  THIS AGREEMENT IS AWARDED
PURSUANT TO AND IS SUBJECT TO ALL OF THE PROVISIONS OF THE PLAN, INCLUDING
AMENDMENTS TO THE PLAN, IF ANY.  IN THE EVENT OF A CONFLICT BETWEEN THIS
AGREEMENT AND THE PLAN PROVISIONS, THE PLAN PROVISIONS WILL CONTROL.  THE TERM
“YOU” AND “YOUR” REFER TO THE GRANTEE NAMED IN THIS AGREEMENT.  CAPITALIZED
TERMS THAT ARE NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS
IN THE PLAN.

 

3

--------------------------------------------------------------------------------



 


IN ACCEPTING THE AWARD OF SHARES OF RESTRICTED STOCK SET FORTH IN THIS AGREEMENT
YOU ACCEPT AND AGREE TO BE BOUND BY ALL THE TERMS AND CONDITIONS OF THE PLAN AND
THIS AGREEMENT.


 

 

 

SUPERMEDIA INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------